UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6562



JAMES E. MCKISSICK, JR.,

                                                Plaintiff - Appellant,

          versus


DAVID CLARY; DOUG WHITAKER; GAFFNEY POLICE
DEPARTMENT,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CA-04-135-7-HMH)


Submitted:   August 18, 2005                 Decided:   August 25, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. McKissick, Jr., Appellant Pro Se. James Dean Jolly, Jr.,
Stacey Todd Coffee, LOGAN, JOLLY & SMITH, LLP, Anderson, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James E. McKissick, Jr., appeals the district court’s

order dismissing his claims filed under 42 U.S.C. § 1983 (2000).

The   district   court   referred   this    case   to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).            The magistrate judge

issued a report and recommendation in which he recommended granting

summary judgment to Defendants.         The district court adopted the

report and recommendation, finding that McKissick failed to file

specific objections.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).         On appeal, McKissick does not

challenge the district court’s conclusion that his objections were

merely general.    See 4th Cir. R. 34(b) (failure to raise claim in

informal brief waives consideration of that claim).             Accordingly,

we conclude that McKissick has waived appellate review of both the

substance of the magistrate judge’s report and the district court’s

construction of his objections.

           Thus, we affirm the order of the district court.                We

dispense with oral argument because the facts and legal contentions




                                    - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 3 -